         Case 1:19-cv-09439-PKC Document 247 Filed 07/01/20 Page 1 of 2




                                                      July 1, 2020



Hon. P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    SEC v. Telegram Group Inc. & TON Issuer Inc., No. 19 Civ. 9439 (PKC)

Dear Judge Castel:

         Plaintiff Securities and Exchange Commission (the “SEC”) respectfully submits this
letter to inform the Court as to the manner in which it is filing certain documents referenced in
Appendices A, B, and C to Court’s Orders of June 17, 2020 (D.E. 238) and June 30, 2020 (D.E.
245) (the “Sealing Orders”) regarding the various sealing motions in this case. The parties have
met and conferred and agreed that the SEC will file the relevant documents that were submitted
in support of its motions and that the Defendants will file the relevant documents that were
submitted in support of their motions. This letter, therefore, addresses the documents that the
SEC will be filing.

Documents Referenced in Appendix A

        In separate docket entries, the SEC is re-filing the Declaration of Daphna Waxman (D.E.
16) (“Waxman Declaration”) in support of the SEC’s application for a temporary restraining
order and preliminary injunction, together with a public, redacted version of all of the exhibits to
the Waxman Declaration referenced in Appendix A, and with a sealed, fully unredacted version
of those exhibits. The exhibits are being filed as directed in Appendix A, with the exception of
Exhibit HH. The version of Exhibit HH proposed by the SEC and submitted only to the Court in
connection with the Waxman Declaration and the SEC’s Motion to Seal certain exhibits thereto
(D.E. 28) inadvertently did not redact third-party investor identifying information from page 5.
That information has been redacted consistent with the principles applied by the Court in the
Sealing Orders to similar information. See D.E. 238 at 4-7.

Documents Referenced in Appendix B

        The SEC is filing Exhibit 7 to the Letter of Request Application (D.E. 43-7), with
redactions approved by the Court in Appendix B. All of the other documents referenced in
Appendix B were already publicly filed with the redactions approved by the Court in Appendix
         Case 1:19-cv-09439-PKC Document 247 Filed 07/01/20 Page 2 of 2



B, at Docket Entry 222. Accordingly, the SEC is not filing any additional documents referenced
in Appendix B.

Documents Referenced in Appendix C

      The SEC is filing the following documents referenced in Appendix C, with the redactions
approved by the Court, except where noted:

              PX1 Exs. A-G, PX2 Exs. A-I, PX3 Exs. A-E, PX4 Exs. A-E, PX5 Decl. and Exs.
               A-B, PX7 Ex. A, PX8 Ex. A, PX151, PX28, PX30, PX31, PX33, PX43, PX55,
               PX76, PX77, PX97, PX98, PX115, PX123, PX148, PX194.

              Record supplement letter Exs. 1 (D.E. 180-1) and 2 (D.E. 180-2).

              Plaintiff’s Response and Counter-Statement of Undisputed Facts (D.E. 99).

        The SEC is not filing the remaining Plaintiff’s Exhibits (“PX”), Stewart Declaration
Exhibits, or McGrath Declaration Exhibits referenced in Appendix C because they all appear in
redacted form on the public docket in a form in compliance with the Court’s Sealing Orders, at
the following docket entry numbers: 97, 122, 123, 124, 170, 187, 222, 216, and 219. The
remaining documents referenced in Appendix C that require filing are being filed by Defendants.

Additional Request to Seal

        Consistent with the Court’s Sealing Orders, the SEC asks that the Court direct the clerk to
seal the following docket entries: 122-37 (PX43) and 122-5 (PX5). These documents do not
redact certain non-party identifying information that the Court approved redactions for in
Appendix C. The SEC is re-filing PX43 and PX5 on the public docket in redacted form in
accordance with the Court’s Sealing Orders.

       We are available to answer any questions that the Court may have regarding the
foregoing.
                                                   Respectfully submitted,

                                                     /s/ Alison R. Levine
                                                     Senior Counsel




1
 We note that on PX15, certain non-party names were overlooked in our proposed redactions.
We have redacted them on page 572 consistent with the Court’s Sealing Orders.
